DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 04/09/19.
The examiner acknowledges the amendments to the claims.
Claims 1-20 are pending in this application.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 13-15, 17, 19 are objected to because of the following informalities: 
Claim 1, line 4:  After “substantially”, [[be]] should be deleted.
Claim 1, line 6:  Before “outer surface”, [[the]] should be deleted and replaced with --an--.
Claim 13, line 1:  Before “segments”, --volume filling device-- should be inserted.
Claim 14, line 1 reads “wherein that each segment” and should instead read as --wherein each of the volume filling device segments--.
Claim 15, line 1:  Before “segments”, --volume filling device-- should be inserted.
Claim 17, line 2 reads “outer elements” but should rather read as --outer parts--.
Claim 19, line 2, before “outer peripheral area”, [[the]] should be deleted and replaced with --an--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 3-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Makower et al., hereinafter “Makower ‘823” (U.S. Pub. No. 2008/0051823).
Regarding claim 1, Makower ‘823 discloses an apparatus for treating obesity in a human or animal mammal patient (see abstract) comprising: 
two or more volume filling device segments (device 10 can include more than one, including two or more, expandable members, as shown in Figs. 5A-5B, paragraph [0142]) adapted to form an implantable volume filling device (paragraphs [0142]-[0143]), wherein the volume filling combination device is adapted to be at least 10; Fig. 30, as such a structure is capable being placed and resting against the outside of a stomach wall, as well as being invaginated by a stomach wall), and wherein said volume filling device is adapted to disassemble into its volume filling device segments if the volume filling device leaves its implanted invaginated stomach position and inadvertently penetrates the stomach wall to become located inside the stomach including penetrating the stomach wall to retain a position inside the stomach, wherein said volume filling device segments are adapted to separately pass through the food passageway, thereby reducing the risk for causing obstruction/ileus in the patient's intestine.
Furthermore, language such as, "for treating obesity," and merely recite intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations.  The limitations "adapted to be at least substantially be invaginated by a stomach wall portion of a patient," and "adapted to be placed with the outer surface of the device resting against the stomach wall, such that the volume of the food cavity is reduced in size by a volume substantially exceeding the volume of the volume filling device, when the filling device is invaginated in the stomach wall," and, “adapted to disassemble into its volume filling device segments if the volume filling device leaves its implanted invaginated stomach position and inadvertently 
Regarding claim 3, Makower ‘823 discloses the apparatus according to claim 1, wherein the volume filling device segments have at least a part of an outer surface including a biocompatible material (materials such those listed in paragraph [0173] are biocompatible).
Regarding claims 4-5, Makower ‘823 discloses the apparatus according to claim 1, wherein the volume filling device segments have a flexible outer shape (paragraphs [0142]-[0143]) and are adapted to pass through a trocar, for assembly and implantation of said volume filling device into the abdominal cavity (paragraph [0223]). The language, "adapted to pass through a trocar, for assembly and implantation of said volume filling device into the abdominal cavity," merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The limitation constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The 
Regarding claim 6, Makower ‘823 discloses the apparatus according to claim 1, wherein the volume filling device segments are adapted to have a shape allowing them to be assembled into said volume filling device, when implanted (paragraph [0143]).
The language, "adapted to have a shape allowing them to be assembled into said volume filling device, when implanted," merely recites intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The limitation constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Makower ‘823 meets the structural limitations of the claim, and is capable of having a shape allowing them to be assembled into said volume filling device, when implanted.
Regarding claim 7, Makower ‘823 discloses the apparatus according to claim 1, wherein the volume filling device segments are hollow with a flexible outer surface (paragraphs [0143]-[0144]).
Regarding claim 8, Makower ‘823 discloses the apparatus according to claim 7, wherein the volume filling device segments are adapted to be filled with at least one of a fluid a foam, a gel or a fluid that hardens to a solid material (paragraph [0146]). The language, "adapted to be filled with at least one of a fluid a foam, a gel or a fluid that hardens to a solid material," merely recites intended uses of the apparatus. The 
Regarding claim 9, Makower ‘823 discloses the apparatus according to claim 1, wherein the volume filling device segments are solid (a settable gel results in the device 10 being a solid structure, paragraph [0146]).
Regarding claims 10-12, Makower ‘823 discloses the apparatus according to claim 1, wherein the volume filling device segments are adapted to temporary be holding their assembled position, or permanently hold their assembled position by the invaginated stomach wall, or to temporary be holding their assembled position by an adhesive (paragraphs [0193]-[0195]).  The language, "adapted to temporary be holding their assembled position or permanently hold their assembled position by the invaginated stomach wall," or “adapted to temporary be holding their assembled position by an adhesive” merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. These limitations constitute functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Makower ‘823 meets the structural limitations of the claim, and is capable of temporary be holding their assembled position or permanently hold their assembled position by the 
Regarding claim 13, Makower ‘823 discloses the apparatus according to claim 1, wherein the volume filling segments are of a size that admits free passage through the gastrointestinal system (paragraph [0223]).

Claims 1, 3-6, and 14-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Makower et al., hereinafter “Makower ‘090” (U.S. Pub. No. 2007/0250090).
Regarding claim 1, Makower ‘090 discloses an apparatus for treating obesity in a human or animal mammal patient (see abstract), comprising: 
two or more volume filling device segments (device 10; see Fig. 6 and paragraph [0190]) adapted to form an implantable volume filling device, wherein the volume filling device is adapted to be at least substantially invaginated by a stomach wall portion of the patient, (Figs. 14A-D, 15A-E, as such a structure is capable being placed and resting against the outside of a stomach wall, as well as being invaginated by a stomach wall), wherein said volume filling device is adapted to be placed with an outer surface of the device resting against the stomach wall (paragraph [0228]), such that the volume of the food cavity is reduced in size by a volume substantially exceeding the volume of the volume filling device (paragraph [0172]), when the filling device is invaginated in the stomach wall, and wherein said volume filling device is adapted to disassemble into its volume filling device segments if the volume filling device leaves its implanted invaginated stomach position and inadvertently penetrates the stomach wall to become 
Furthermore, language such as, "for treating obesity," merely recites intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The limitations "adapted to be at least substantially be invaginated by a stomach wall portion of a patient," and, "adapted to be placed with the outer surface of the device resting against the stomach wall, such that the volume of the food cavity is reduced in size by a volume substantially exceeding the volume of the volume filling device, when the filling device is invaginated in the stomach wall," and, “adapted to disassemble into its volume filling device segments if the volume filling device leaves its implanted invaginated stomach position and inadvertently penetrates the stomach wall to become located inside the stomach including penetrating the stomach wall to retain a position inside the stomach,” and, "adapted to separately pass through the food passageway, thereby reducing the risk for causing obstruction/ileus in the patient's intestine," all constitute functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Makower ‘090 meets the structural limitations of the claim, and is capable of being placed in the recited positions with respect to the stomach, as well as being invaginated by the stomach, and adapted to disassemble upon leaving its position in the stomach to separately pass through the food passageway thereby reducing the risk of obstruction in the patients intestine.

Regarding claims 4-5, Makower ‘090 discloses the apparatus according to claim 1, wherein the volume filling device segments have a flexible outer shape (paragraph [0184]) and are adapted to pass through a trocar, for assembly and implantation of said volume filling device into the abdominal cavity (paragraph [0214]). The language, "adapted to pass through a trocar, for assembly and implantation of said volume filling device into the abdominal cavity," merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The limitation constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Makower ‘090 meets the structural limitations of the claim, and is capable of being passed through a trocar, for assembly and implantation of said volume filling device into the abdominal cavity.
Regarding claim 6, Makower ‘090 discloses the apparatus according to claim 1, wherein the volume filling device segments are adapted to have a shape allowing them to be assembled into said volume filling device, when implanted (paragraph [0184]). The language, "adapted to have a shape allowing them to be assembled into said volume filling device, when implanted," merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The limitation constitutes functional claim language, indicating that the 
Regarding claim 14, Makower ‘090 discloses the apparatus according claim 1, wherein that each volume filling device segment is provided with at least one assembly element (key 618, Figs. 14A-C) that sufficiently fits with at least one assembly element of another segment (frame 600), so the segments by fitting assembly elements can be assembled into the implantable volume filling device (Figs. 14A-C).
Regarding claim 15, Makower ‘090 discloses the apparatus according to claim
14,  wherein the volume filling device segments comprise a core part (frame 600) and a plurality of outer parts (keys 618).
Regarding claim 16, Makower ‘090 discloses apparatus according to claim 14, wherein the assembly element is selected among sufficiently fitting flanges 618 and slits (within 600; Figs. 14A-C).
Regarding claim 17, Makower ‘090 discloses the apparatus according to claim
15, wherein the core part 600 is adapted to receive and assemble the outer parts 618 into an implantable volume filling device (Figs. 14A-C, 15A-B). The language, "adapted to receive and assemble the outer elements into an implantable volume filling device," merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The limitation constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Makower ‘090 meets the 
Regarding claim 18, Makower ‘090 discloses apparatus according to claim 17, wherein the core part has assembly slits (within 600, Figs. 14A-C) adapted to receive corresponding assembly flanges 618 of the outer parts when assembling the volume filling device.
Regarding claim 19, Makower ‘090 discloses the apparatus according to claim 18, wherein the slits (within 600, Figs. 14A-C) are distributed around the outer peripheral area of the core part (outer peripheral area can be any portion of the outside surface area of 600, see Figs. 13A, 14C; channels 608 can be configured as slits around the outer peripheral area of frame 600).
Regarding claim 20, Makower ‘090 discloses the apparatus according claim 14 wherein the at least one assembly element (618, Figs. 14A-C) immobilizes each of the volume filling device segments to a core part 600 along a first plane (Figs. 14A-C), and wherein the volume filling device segments and the core part further comprises second assembly elements (multiple flanges 618, and slit portions in 600), which following the assembly of said segments and core part, immobilize each segment and core part along a second plane in an angle to said first plane (assembly of 618 and 600 can be along multiple planes including a plane that is at an angle to a first plane, paragraph [0233], see also Figs. 13A-D).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower ‘823 or Makower ‘090 in view of Balbierz et al, hereinafter “Balbierz” (U.S. Pub. 2005/0261712).
Regarding claim 2, Makower ‘823 or Makower ‘090 disclose the apparatus according to claim 1, but do not expressly teach wherein the volume filling device has a minimum circumference of at least 15 millimeters.  However, Balbierz teaches, in the same field of art, an implant for positioning in the stomach such as an obstructive device that has a volume of 200-700 cc that would in turn, yield a minimum circumference of at least 30 mm (and therefore, encompass at least 15 mm as well), based on the formulas for calculating the dimensions of a sphere (Balbierz, claim 3, paragraph [0025]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Makower ‘823 or Makower '090 such that the volume filling device has a minimum circumference of at least 15 millimeters, as taught by Balbierz, because such dimensions of a device are used to fill a portion of the stomach as it functions in an obstructive manner (Balbierz, paragraph [0025]), and the devices as disclosed by Makower ‘823 and Makower ‘090 are taught to be used in such a manner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,561,033.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include more elements and therefore encompass the limitations of the application claims, except for the limitation of the volume filling device “inadvertently penetrates the stomach wall to become located inside the stomach including penetrating the stomach wall to retain a position inside the stomach”, as recited in claim 1 of the application.  However, the application claim merely adds an obvious functional limitation missing in the patent claims, wherein it would have been obvious to one of ordinary skill in the art at the time of invention to allow the device to disassemble into its segments if the device leaves its implanted position and in the event that the device penetrates the stomach wall, since doing so would be a safety feature to further prevent obstruction/ileus in the patient’s intestine.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,226,372.  Although the claims at the patent claims include more elements and therefore encompass the limitations of the application claims, except for the limitation of the volume filling device “inadvertently penetrates the stomach wall to become located inside the stomach including penetrating the stomach wall to retain a position inside the stomach”, as recited in claim 1 of the application.  However, the application claim merely adds an obvious functional limitation missing in the patent claims, wherein it would have been obvious to one of ordinary skill in the art at the time of invention to allow the device to disassemble into its segments if the device leaves its implanted position and in the event that the device penetrates the stomach wall, since doing so would be a safety feature to further prevent obstruction/ileus in the patient’s intestine.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,226,372 in view of Makower ‘090 (U.S. Pub. No. 2007/0250090).  As discussed above, the patent claims encompass the application claim elements, except for the at least one assembly element immobilizes each of the volume filling device segments to a core part along a first plane, and wherein the volume filling device segments and the core part further comprise second assembly elements, which following the assembly of said segments and core part, immobilize each segment and core part along a second plane in an angle to said first plane.  As mentioned above, Makower ‘090 teaches the apparatus according claim 14 wherein the at least one assembly element (618, Figs. 14A-C) immobilizes each of the volume filling device segments to a core part 600 along a first plane (Figs. 14A-C), and wherein the volume filling device segments and the core part further comprises 618, and slit portions in 600), which following the assembly of said segments and core part, immobilize each segment and core part along a second plane in an angle to said first plane (assembly of 618 and 600 can be along multiple planes including a plane that is at an angle to a first plane, paragraph [0233], see also Figs. 13A-D).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide these limitations, as taught by Makower ‘090, in order to enhance the anchoring of the device securely within the patient’s body for proper treatment of obesity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        03/12/2021